United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-59
Issued: May 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 27, 2011 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) schedule award decision dated September 20, 2011. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 12 percent impairment of his right upper
extremity, for which he received a schedule award.
FACTUAL HISTORY
On November 8, 2002 appellant, a 59-year-old mail carrier, injured his right wrist and
third digit on his right hand while driving his mail truck. He filed a claim for benefits, which
OWCP accepted for right wrist sprain and sprain of the third digit on his right hand. The claim
1

5 U.S.C. § 8101 et seq.

was subsequently expanded by OWCP to accept the following additional conditions: right carpal
tunnel syndrome, traumatic arthropathy, right hand, chondrocalcinosis due to dicalcium
phosphate, crystals, right hand.
Appellant underwent surgery for a four corner fusion with excision of scaphoid of the
right wrist on July 23, 2010. The procedure was performed by Dr. Olayinka Ogunro, Boardcertified in hand surgery and orthopedic surgery.
On October 20, 2010 Dr. Ogunro performed surgery for removal of hardware from the
four corner fusion and trigger release involving the right little finger.
On August 18, 2011 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of his right upper extremity.
In an August 5, 2011 report, Dr. Ogunro found that appellant had a 12 percent
impairment of the right upper extremity pursuant to the American Medical Association, Guides
to the Evaluation of Permanent Impairment (sixth edition) (A.M.A., Guides). Applying the net
adjustment formula at pages 406, 410 and 411 of the A.M.A., Guides,2 he found that appellant
had a class 1 impairment, the rating utilized at the wrist regional grid at Table 15-3, page 397 for
successful arthrodesis/fusion, scaphoid. Dr. Ogunro found that the grade at Table 15-7, page 406
for functional history was 2, for a moderate problem which included pain/symptoms with normal
activity; the grade at Table 15-8, page 408 for physical examination was 2, for moderate
decrease in range of motion from normal; and the grade at Table 15-9, page 410 for clinical
studies was 3, for severe joint space narrowing.3 Pursuant to the formula set forth at Table
15-21, he then subtracted the grade modifier of 1 from functional history, physical examination
and clinical history, which yielded a net adjusted grade of 1 plus 1 plus 2 -- a total net adjustment
of 4, which moved the default value from C to E, for a 12 percent impairment of the right upper
extremity at Table 15-3, page 397 of the A.M.A., Guides, the table used for rating wrist regional
impairment.4
In an August 29, 2011 report, an OWCP medical adviser adopted Dr. Ogunro’s findings
and conclusions and found that appellant had a 12 percent permanent impairment of the right
upper extremity.
By decision dated September 20, 2011, OWCP granted appellant a schedule award for a
12 percent permanent impairment of the right upper extremity for the period August 5, 2011 to
April 23, 2012, for a total of 37.44 weeks of compensation.

2

A.M.A., Guides 406, 410-11.

3

Id. at 406, 408, 410.

4

Id. at 397.

2

LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7
ANALYSIS
In its September 20, 2011 decision, OWCP granted appellant a schedule award for a 12
percent impairment of the right upper extremity, using the applicable tables of the sixth edition
of the A.M.A., Guides. The section of the A.M.A., Guides which rates diagnosis-based
impairments for the upper extremities is located at chapter 15, which states at page 387, section
15.2 that impairments are defined by class and grade. This section states:
“The impairment class is determined first, by using the corresponding diagnosisbased regional grid. The grade is then determined using the adjustment grids
provided in [s]ection 15.3.
“Once the impairment class has been determined, based on the diagnosis, the
grade is initially assigned the default value, ‘C.’ The final impairment grade,
within the class, is calculated using the grade modifiers, or nonkey factors, as
described in [s]ection 15.3. Grade modifiers include functional history, physical
examination, and clinical studies. The grade modifiers are used on the [n]et
[a]djustment [f]ormula described in [s]ection 15.3d to calculate a net adjustment.
The final impairment grade is determined by adjusting the grade up or down from
the default value C by the calculated net adjustment. The lowest possible grade is
A, and adjustments less than [minus] 2 from the default value C will
automatically be considered A; the highest possible grade is E, and adjustments
greater than [plus] 2 will automatically be considered E.”
The regional grid is used for two purposes: (1) to determine the most appropriate class
for specific regional diagnosis and (2) to determine the final impairment after appropriate
adjustments are made using the grade modifiers.8 In applying a diagnosis-based impairment, the
A.M.A. Guides indicate that in most cases, only one diagnosis in a region will be appropriate,

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

7

Id.

8

A.M.A., Guides 387.

3

and if a patient has two significant diagnoses, the examiner should use the diagnosis with the
highest impairment in that region.9
Dr. Ogunro properly selected the diagnosis with the highest potential impairment rating,
arthrosis/fusion of the wrist, and then applied the proper adjustment factors for functional and
clinical history to determine the degree of impairment of appellant’s right upper extremity.
Using the formula above and the net adjustment formula outlined at pages 406 to 411 of
the A.M.A., Guides, Dr. Ogunro found that appellant had a grade modifier of 1 for functional
history at Table 15-3, which yielded a grade of 2; he then applied the net adjustment formula at
pages 406, 410 and 411 of the A.M.A., Guides, subtracting a grade modifier of 1 from 2 at Table
15-7 at page 406, for a net, adjusted total of 1. He also found a grade modifier of 1 for physical
examination at Table 15-8 at page 408, subtracting a grade modifier of 1 from 2, for a net,
adjusted total of 1. Applying the net adjustment formula, Dr. Ogunro determined that appellant
had a grade modifier of 3 for clinical studies at Table 15-9, page 410, from which he subtracted
the grade of 1; this equaled a grade of 2 for clinical studies, as adjusted. He added the grade 1
calculations for functional history and clinical history, for an adjusted overall grade of 4, which
produced an adjusted grade of class E. This resulted in a 12 percent right upper extremity
impairment for successful wrist fusion at the wrist regional grid, Table 15-3, page 397. OWCP’s
medical adviser adopted these findings in his August 29, 2011 report and concurred in
Dr. Ogunro’s 12 percent impairment rating for the right upper extremity.
The Board finds that appellant has a 12 percent permanent impairment of his right upper
extremity, as this rating was based on the applicable protocols and tables of the sixth edition of
the A.M.A., Guides. As appellant did not submit any medical evidence to support an additional
schedule award greater than the 12 percent for the right upper extremity, the Board will affirm
OWCP’s September 20, 2011 decision.
Appellant may request an increased schedule award, at any time, based on evidence of a
new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than a 12 percent permanent impairment of
the right upper extremity, for which he received a schedule award.

9

Id. at 497.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
September 20, 2011 decision be affirmed.
Issued: May 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

